UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 THE METROPOLITAN OPERA,

                               Plaintiff,
                                                             Civil Action No. 19-cv-9668-PGG
                   -against-

 WEC INTERNATIONAL LLC, ITALIAN MUSIC
 CENTER, INC. d/b/a WORLD ENTERTAINMENT                      DEFAULT JUDGMENT
 COMPANY, and GIORGIO BARBOLINI,

                               Defendants.


        This action having been commenced by the filing of a Summons and Complaint on October

18, 2019 (Dkt. 7), and true and correct copies of the Summons and Complaint having been served

upon Defendants WEC International LLC, Italian Music Center, Inc. d/b/a World Entertainment

Company, and Giorgio Barbolini (“Defendants”), by personal service and proof of service having

been filed with the Court on November 4, 2019 (Dkts. 16, 17, 18), and said Defendants having

failed to answer, appear, or otherwise defend in this action within the time permitted by law, and

said default having been noted by the Clerk of this Court on January 8, 2020 (Dkt. 22), there is no

just reason to delay the entry of a default judgment against Defendants.

        NOW, on motion of Proskauer Rose LLP, attorneys for Plaintiff, by Howard Z. Robbins,

Esq., it is:

        ORDERED AND ADJUDGED, that Plaintiff, the Metropolitan Opera, have

judgment against Defendants WEC International LLC and Italian Music Center d/b/a World

Entertainment Company in the amount of $9,860,401.33, computed as follows: (a) $9,600,000,

which is the amount of the License Fee owed by Defendants to Plaintiff; (b) $193,201.37 for

accrued interest
on the License Fee; (c) $65,056.44 for attorneys’ fees; and (d) $2,143.52 for costs; and

       FURTHER ORDERED AND ADJUDGED, that Plaintiff, the Metropolitan Opera,

have judgment against Defendant Giorgio Barbolini in the amount of $9,793,201.37,

computed as follows: (a) $9,600,000, which is the amount of the License Fee owed by

Defendants to Plaintiff; and (b) $193,201.37 for accrued interest on the License Fee.


Dated: New York, New York


           February 21
        _______________, 2020




                                                2
